F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        MAY 24 2000
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 JOHN A. TAYLOR,

          Plaintiff - Appellant,
 v.

 STATE OF WYOMING; WYOMING
 ATTORNEY GENERAL, in his
 official capacity; WYOMING
 DEPARTMENT OF FAMILY
 SERVICES; FREMONT COUNTY;
 FREMONT COUNTY OFFICE OF
 FAMILY VIOLENCE; ELIZABETH
 A. KAIL, in her official capacity as
                                                       No. 00-8000
 Ninth Judicial District Judge, Fremont
                                                  (D.C. No. 99-CV-85-J)
 County; NANCY J. GUTHRIE, in her
                                                  (District of Wyoming)
 official capacity as Ninth Judicial
 District Judge, Fremont County; D.
 TERRY ROGERS, in his official
 capacity as Ninth Judicial District
 Judge, Teton County; JEFFREY A.
 DONNELL, in his official capacity as
 District Judge for the Second Judicial
 District Court; FRANK D.
 PEASLEY; MAUREEN
 DONOHOUE; JANET ELIZABETH
 TAYLOR,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


      *
        The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
                                                                     (continued...)
Before BALDOCK, HENRY and LUCERO, Circuit Judges.



      Appellant John Arthur Taylor, Jr., a prisoner appearing pro se, appeals the

dismissal of his civil rights complaint. We affirm the district court’s dismissal of

his complaint as frivolous.

      Taylor filed the instant complaint, ostensibly pursuant to 42 U.S.C.

§§ 1983, 1985, and 1986. As best we can discern from the complaint, Taylor

claims due process and equal protection violations stemming from certain

undisclosed actions taken by defendants with respect to a minor child. The

district court dismissed his complaint for failure to state a claim and as frivolous,

stating that “[h]is incoherent and conclusory claims are frivolous and fail to set

forth a factual basis to establish any constitutional violation.” (R. Doc. 6 at 2.)

      On appeal, Taylor asks “[w]hether the Constitutions of the United States of

America, State of Wyoming and Laws have been suspended,” and if they have not

been suspended, whether we are “under MARTIAL LAW.” (Appellant’s Br. at

1.) He then goes on to raise various conclusory challenges to his incarceration, as


      *
        (...continued)
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.

                                         -2-
well as attaching letters protesting the alleged seizure of certain law books. We

note that not only does Taylor’s brief fail to address the district court’s

conclusion that his complaint fails to state a claim and is frivolous, it is, in fact,

completely unrelated to the allegations of that complaint. Our independent review

of Taylor’s complaint readily confirms that it fails to state a claim and is patently

frivolous.

      “If we dismiss as frivolous the appeal of an action the district court

dismissed under 28 U.S.C. § 1915(e)(2)(B), both dismissals count as strikes.”

Jennings v. Natrona County Detention Ctr. Med. Facility, 175 F.3d 775, 780 (10th

Cir. 1999). The district court correctly determined that Taylor’s complaint both

fails to state a claim and is frivolous, and its dismissal therefore falls under 28

U.S.C. § 1915(e)(2)(B)(i) & (ii) (“the action . . . is frivolous” and “the action . . .

fails to state a claim for which relief may be granted”). Because this appeal

likewise lacks any arguable basis in law or fact, we deem it to be frivolous under

28 U.S.C. § 1915(e)(2)(B)(i). Taylor incurs strikes one and two for purposes of

28 U.S.C. § 1915(g). He is advised that if he incurs one more strike by filing

further frivolous suits or appeals, under the Prisoner Litigation Reform Act of

1995 he will no longer be entitled to proceed in forma pauperis in a civil action in

federal court—other than petitions for writ of habeas corpus—not involving

“‘imminent danger of serious physical injury.’” White v. Colorado, 157 F.3d


                                           -3-
1226, 1232 (10th Cir. 1998) (quoting 28 U.S.C. § 1915(g)), cert. denied, 119 S.

Ct. 1150 (1999).

      We remind Taylor of his continuing obligation to pay all installments of the

deferred district court and appellate filing fees until they are paid in full. No

exception is made for dismissed appeals. See 28 U.S.C. § 1915(b)(2); Jennings,

175 F.3d at 781.

      The judgment of the district court is AFFIRMED. Taylor’s “Petition for

Injunction” and “Motion for Sanctions” are DENIED.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                          -4-